IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-60785
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BROADUS V. STEWART, JR.,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. J-90-CR-91-5-L
                       --------------------

                           November 24, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Broadus V. Stewart, Jr. appeals the district court’s denial

of his motion for a writ of error coram nobis seeking the

reversal of his conviction for operating, and conspiring to

operate, an illegal gambling business, in violation of 18 U.S.C.

§§ 1955 and 371.   Stewart argues that his gambling operation did

not violate state law, as is required for liability under § 1955.

     In United States v. Morgan, 346 U.S. 502, 512 (1954), the

Supreme Court emphasized that the writ of coram nobis could not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-60785
                                 -2-

be used as a substitute for appeal and should only be employed to

correct errors of the most fundamental character.       United States

v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998).    The petitioner bears

the considerable burden of overcoming the presumption that

previous judicial proceedings were correct.    Dyer, 136 F.3d at

422.

       Title 18 U.S.C. § 1955 prohibits conducting, financing,

managing, supervising, directing, or owning all or part of an

“illegal gambling business.”    See 18 U.S.C. § 1955(a).    Under

Section 1955(b)(1), an illegal gambling business is defined as a

gambling business that:    (1) violates state or local law; (2) is

conducted, financed, managed, supervised, directed, or owned by

five or more people; and (3) is in continuous operation for more

than 30 days or has a gross revenue of $2,000 in any single day.

       The district court did not err in finding that Stewart

failed to prove that his gambling operation did not violate

Mississippi state law.    Miss. Code Ann. § 97-33-1 prohibits

gambling except on certain vessels or where made legal under

Mississippi law.    Stewart’s gambling business was not conducted

on a vessel, and Stewart has not asserted that his gambling

operation was licensed, as is required for legality under

Mississippi law.    See Miss. Code Ann. § 75-76-3(1).

       There is no merit to Stewart’s assertions that Mississippi

permits all forms of gambling for any purpose by any person,

organization, or entity and, thus, that the form of gambling

engaged in must be “criminal/prohibited,” and not merely

regulated, by Mississippi in order to satisfy § 1955's state law
                           No. 98-60785
                                -3-

violation requirement.   Stewart’s assertions are primarily based

on caselaw addressing the state regulation of gambling on Indian

lands, which is not relevant in the present case.   See United

States v. Hagen, 951 F.2d 261, 264 (10th Cir. 1991) (holding that

distinction between regulatory and prohibitory gaming laws was

not germane to case involving no issues of jurisdiction over

Indian lands).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.